Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claim(s) 7, 8, 10, 12-14, 16, 18, 19, 24, 26-28 are is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9, 11, 15, 17, 20-23, 25, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110158104 A1 to Frenger; Pal et al. in view of “NR RACH optimization” (R3-192319) to 3GPP (public availability on 05/02/2019 via https://www.3gpp.org/ftp/tsg_ran/WG3_Iu/TSGR3_104/Docs?sortby=date)

Re: Claim(s) 1, 29
Frenger discloses a method for wireless communications by a first base station (Fig. 8), 
comprising: determining random access configuration information of a second base station (Fig. 8 – 82-83); 
selecting a cell-specific random access channel configuration to mitigate inter- cell interference with the second base station based at least in part on the random access configuration information (Fig. 8 – 84-86); 
and transmitting the cell-specific random access channel configuration to a user equipment (UE) served by the first base station (0015 - Prior to sending a preamble, the UE shall synchronize to the downlink transmissions and read the Broadcast Control Channel (BCCH). The BCCH will reveal where the RA time slots are located, which frequency bands may be used and which preambles (sequences) are available.  The Examiner points out that it is implicit that upon performing the RACH preamble optimization of Fig. 8 that the BCCH would reflect the newly optimized RACH parameters).
Frenger does/do not appear to explicitly disclose the manner in which the random access configuration of the second base station is determined.  More specifically, Frenger does not appear to disclose exchanging random access configuration information with a second base station (emphasis added to denote deficiency).
However, attention is directed to 3GPP which discloses said limitation (Section 2.3 - In order to achieve better configuration such as RACH preamble split, RO in LTE enables the PRACH parameters exchange between eNBs … The initiating eNB1 may include the PRACH Configuration IE in the X2 SETUP REQUEST message. The 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Frenger invention by employing the teaching as taught by 3GPP to provide the ability to perform RO information exchange to facilitate RACH optimization for a UE performing a RACH access with a particular base station).   The motivation for the combination is given by 3GPP (page 4 - Use Case - The RACH configuration has critical impacts on user experience and overall network performance. The RACH collision probability, and therefore access setup delays, data resuming delays from the UL unsynchronized state, handover delays, transition delays from RRC_INACTIVE, and beam failure recovery delays are all affected by the RACH settings. In addition, performing RACH on the most suitable downlink beam is also important and will avoid unnecessary power ramping and failed RACH attempts. This is beneficial both for the network as well as for the attempting device; it allows to avoid unnecessary interference in the network and, also, reduce the experienced delay and UE energy consumption).
Frenger further discloses an apparatus for wireless communications by a first base station, comprising: a processor and a memory (Fig. 9 – 15.  0118 and 0119) as required by claim 29.

Re: Claim(s) 2
Frenger in view of 3GPP discloses those limitations as set forth in the rejection of claim(s) 1 above.
Frenger further discloses receiving, from the UE, a random access channel transmission based at least in part on the cell-specific random access channel configuration; and transmitting, to the UE, a random access channel response based at least in part on the random access channel transmission (see analysis of claim 1 and 0016 - At the next RA slot, the UE will send the preamble.  0019 - After the preamble transmission, the UE waits for a RA Response message on the DL-SCH)

Re: Claim(s) 3, 22
Frenger in view of 3GPP discloses those limitations as set forth in the rejection of claim(s) 1 above.
Frenger further discloses wherein transmitting the cell-specific random access channel configuration comprises: transmitting a cell-specific resource configuration for a preamble (0015 - The BCCH will reveal where the RA time slots are located, which frequency bands may be used and which preambles (sequences) are available).

Re: Claim(s) 4
Frenger in view of 3GPP discloses those limitations as set forth in the rejection of claim(s) 1 above.
Frenger further discloses wherein the cell-specific resource configuration indicates a first preamble sequence from a plurality of different preamble sequences, wherein receiving the random access channel transmission comprises: receiving the 

Re: Claim(s) 5
Frenger in view of 3GPP discloses those limitations as set forth in the rejection of claim(s) 1 above.
Frenger further discloses wherein the cell-specific resource configuration indicates a first transmission occasion from a plurality of different transmission occasions, wherein receiving the random access channel transmission comprises: receiving the random access channel transmission within the first transmission occasion (0015 - The BCCH will reveal where the RA time slots are located, which frequency bands may be used and which preambles (sequences) are available.   0016 - At the next RA slot, the UE will send the preamble).

Re: Claim(s) 6, 23
Frenger in view of 3GPP discloses those limitations as set forth in the rejection of claim(s) 1 above.
Frenger further discloses wherein transmitting the cell-specific random access channel configuration comprises: transmitting a cell-specific resource configuration for a payload (The BCCH will reveal where the RA time slots are located, which frequency bands may be used and which preambles (sequences) are available.  The Examiner points out that the intended use of reading the BCCH is for the UE to obtain a preamble configuration by which a preamble may be transmitted for the purpose of receiving uplink scheduling information for an uplink data transmission (i.e. a payload).  See at least 0015-0025).

Re: Claim(s) 9
Frenger in view of 3GPP discloses those limitations as set forth in the rejection of claim(s) 1 above.
Frenger further discloses wherein the cell-specific resource configuration indicates a first transmission occasion from a plurality of different transmission occasions, wherein receiving the random access channel transmission comprises: receiving the random access channel transmission within the first transmission occasion (0015 - The BCCH will reveal where the RA time slots are located, which frequency bands may be used and which preambles (sequences) are available.   0016 - At the next RA slot, the UE will send the preamble).

Re: Claim(s) 11, 25
Frenger in view of 3GPP discloses those limitations as set forth in the rejection of claim(s) 1 above.
Frenger does/do not appear to explicitly disclose wherein transmitting the cell-specific random access channel configuration comprises transmitting a beam 
However, further attention is directed to 3GPP which discloses said limitation (page 5, lines 15-16 and 23-25 - the RACH optimization function will attempt to automatically set several parameters related to the performance of RACH … Allocation of a beam identity per RACH occasion and contention-based RACH preamble split per beam identity. The beam identity can be either an SSB index or a CSI-RS resource id, identifying the beam on which PRACH is performed).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the Frenger invention by employing the teaching as taught by 3GPP to provide the ability to include beam configuration information in a random access channel configuration determined from a RO optimization scheme.  The motivation for the combination is given by 3GPP (page 4 - Use Case - The RACH configuration has critical impacts on user experience and overall network performance. The RACH collision probability, and therefore access setup delays, data resuming delays from the UL unsynchronized state, handover delays, transition delays from RRC_INACTIVE, and beam failure recovery delays are all affected by the RACH settings. In addition, performing RACH on the most suitable downlink beam is also important and will avoid unnecessary power ramping and failed RACH attempts. This is beneficial both for the network as well as for the attempting device; it allows to avoid unnecessary interference in the network and, also, reduce the experienced delay and UE energy consumption).

Re: Claim(s) 15
Frenger in view of 3GPP discloses those limitations as set forth in the rejection of claim(s) 1 above.
Frenger does/do not appear to explicitly disclose wherein transmitting the cell-specific random access channel configuration comprises transmitting the cell-specific 
However, further attention is directed to 3GPP which discloses said limitation (page 5, lines 15-16 and 28 - the RACH optimization function will attempt to automatically set several parameters related to the performance of RACH … PRACH transmission power control parameters).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the Frenger invention by employing the teaching as taught by 3GPP to provide the ability to include PRACH transmission power control parameter information in a random access channel configuration determined from a RO optimization scheme.  The motivation for the combination is given by 3GPP (page 4 - Use Case - The RACH configuration has critical impacts on user experience and overall network performance. The RACH collision probability, and therefore access setup delays, data resuming delays from the UL unsynchronized state, handover delays, transition delays from RRC_INACTIVE, and beam failure recovery delays are all affected by the RACH settings. In addition, performing RACH on the most suitable downlink beam is also important and will avoid unnecessary power ramping and failed RACH attempts. This is beneficial both for the network as well as for the attempting device; it allows to avoid unnecessary interference in the network and, also, reduce the experienced delay and UE energy consumption).

Re: Claim(s) 17
Frenger in view of 3GPP discloses those limitations as set forth in the rejection of claim(s) 1 above.
Frenger does/do not appear to explicitly disclose wherein transmitting the cell-specific random access channel configuration comprises transmitting the cell-specific 
However, further attention is directed to 3GPP which discloses said limitation (page 5, lines 15-16 and 23-25 - the RACH optimization function will attempt to automatically set several parameters related to the performance of RACH … Allocation of a beam identity per RACH occasion and contention-based RACH preamble split per beam identity. The beam identity can be either an SSB index or a CSI-RS resource id, identifying the beam on which PRACH is performed).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the Frenger invention by employing the teaching as taught by 3GPP to provide the ability to include beam configuration information in a random access channel configuration determined from a RO optimization scheme.  The motivation for the combination is given by 3GPP (page 4 - Use Case - The RACH configuration has critical impacts on user experience and overall network performance. The RACH collision probability, and therefore access setup delays, data resuming delays from the UL unsynchronized state, handover delays, transition delays from RRC_INACTIVE, and beam failure recovery delays are all affected by the RACH settings. In addition, performing RACH on the most suitable downlink beam is also important and will avoid unnecessary power ramping and failed RACH attempts. This is beneficial both for the network as well as for the attempting device; it allows to avoid unnecessary interference in the network and, also, reduce the experienced delay and UE energy consumption).

Re: Claim(s) 20
Frenger in view of 3GPP discloses those limitations as set forth in the rejection of claim(s) 1 above.
Frenger further discloses wherein the random access configuration information indicates a time allocation, a frequency allocation, or both, for a preamble (0015 - The BCCH will reveal where the RA time slots are located, which frequency bands may be used and which preambles (sequences) are available).

Re: Claim(s) 21, 30
Frenger in view of 3GPP discloses all the limitations of claims 21 and 30 as analyzed in the rejection of claim(s) 1 and 2 above.
Frenger further discloses an apparatus for wireless communications by a user equipment (UE), comprising: a processor and memory (Fig. 9 – 18.  0118 and 0119) as required by claim 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415